Opinion by
Mr. Justice Stewart,
The question here presented concerns the right of the appellant as collector of taxes for the township of Cresson in Cambria county, to collect the school taxes of the township. The ground on which this right is challenged will appear from a brief statement of the facts. The respondent below, here the appellant, William Topper, was duly elected collector of taxes of the township at the February election in 1906. In June following, Sankertown borough was created out of territory which at the time of the election was embraced within the limits of the township. Respondent resided in that part of the township which afterwards became the borough of Sankertown. Because of his nonresidence within the township, as a result of the separation of the new borough, the court of quarter sessions of the county on June 26 declared the office of tax collector for the township vacant, and appointed Joseph Boland, here the appellee, to fill the vacancy for the unexpired term. It does not appear that any exception was taken to this action of the court, but on September 22 following, Topper, while continuing to reside without the liin its of the township, filed his oath and bond and thus sought to qualify. The township school board delivered to him for collection the duplicate of taxes for the township school district. Thereupon Boland, the court’s appointee, began this proceeding to test Topper’s right to exercise the office he claimed. In the answer filed to the suggestion, and in the argument here, the respondent rests his right to collect the school duplicate of taxes on the Act of April 11, 1862, P. L. 471, which provides that where a portion of a common school district is detached, the alteration shall not take effect for school purposes until the commencement of the school year next after the end of that in which it shall have been decreed and confirmed, and *224that the directors in the detached portion shall continue to exercise their office until the end of the year in which the alteration occurred.
It is not unreasonable to allow that the provision here made for carrying over the existing order of things until the end of the current school year, included as well the collector of taxes who was not specifically mentioned, as the school directors who ' were, inasmuch as the collector, at the time of the passage of the act, was the appointee of the school directors, who determined the amount of his bond and passed upon the sufficiency of his sureties. The appointment was for no fixed term. All this was changed, however, by the Act of June 25, 1885, P. L. 187. By this latter act a new elective office was created, styled collector of taxes. It provides for the election annually (triennially now since the amendment of June 6, 1893), of a tax collector by the electors of each borough and township; and by the fourth section of the act all authorities empowered to levy taxes, are required to issue their respective duplicates to the duly qualified tax collector of the district. With the passage of this act the office of collector of school tax under the former system ceased to exist, and the collector of taxes, an officer entirely independent of the board of school directors, became the only person authorized to collect taxes of any description. None of the considerations, therefore, supporting the view that the collector of school taxes under the former system was included in the provision for continuance in office after the change in the district can operate now. The Act of June 25, 1885, P. L. 187, was a virtual repeal of the Act of May 8, 1854, P. L. 617, to the extent indicated. This, however, is not wholly decisive of the question, since the respondent claims the right to collect the school duplicate by virtue of his election as collector of taxes for the township. The court below adjudged the office of collector vacant, notwithstanding the respondent had been duly elected thereto, on the ground that by the change in the lines of the district he had ceased to be a resident and qualified elector therein. The Act of July 2, 1895, P. L. 434, was relied upon as supporting this adjudication. It reads as follows : “ That if any vacancy shall take place in the office of tax collector after any ward, district, borough or township election, by reason of the erection of any *225new ward, district, township or borough, or from the neglect or refusal of any person elected to perform the duties of the office, or by death, resignation or otherwise, the court of quarter sessions of the proper county upon petition of the town council or any citizen who is a resident of said borough, township or ward, setting forth the fact that a vacancy does exist, shall appoint a suitable person to fill said vacancy for the full or unexpired term.”
Our attention has not been directed to any statute which in express terms makes residence within the township a qualification for holding office therein, and our own somewhat partial examination has discovered none, yet we are of opinion that, at least with respect to the office of tax collector, residence is an essential qualification, made so by the act above quoted by necessary implication. It is quite impossible to conceive of a change in the lines of the township creating a vacancy in such office, except as the change places the residence of the incumbent in a different municipal division from that in which he was elected. When residence in the district is lost, by operation of law, the tenure of office fails and the office becomes vacant. It is impossible to give any other meaning to the act. In just such contingency as this the act provides for the appointment of a successor to fill the unexpired term.
On both propositions the appellant fails in his contention. The case was properly decided in the court below, and the judgment is affirmed.